Case 2:17-cr-00037-FB-PMW Document 559-15 Filed 04/24/19 Page 1 of 3




                     Exhibit 15
      Case 2:17-cr-00037-FB-PMW Document 559-15 Filed 04/24/19 Page 2 of 3




                                                                         GOVERNMENT
                                                                           EXHIBIT

foreclOJure Tnneline                                                           29
                                                                        2:17-CR-00037 (RJS)




Sail the



  1
                                                                        CREL-01-00321
                   Case 2:17-cr-00037-FB-PMW Document 559-15 Filed 04/24/19 Page 3 of 3



                            Earth Camp
                            The Brain-Off Conspiracy


 difficult to convert. The "Care Free Sheep" are easily
 distracted and very difficult to organize. The
 " Concerned Sheep" on the other hand are easy to
 organize, but they wait around for someone to tell them
just what to do. The problem w ith this is they'll take
 orders from just about anyone, principled or not. The
 "Patriotic Sheep" are often t he most difficult to work
 with because they won't take a minute to consider that
 which they do not know. Without knowing.
 understanding, and using the "natural principles" of
 prosperity as described by Jefferson and Franklin, these
 folks are so busy defending the Constitution that they
are often the last to consider the damage they are                                                                                                                                    rick@franklins(Jui
 inflicting. Finally, the "Blind Sheep" are too concerned
with "being right" to stop and consider what they don't
 know about what they think they know.                                                                                      with a commitment to turn their "brain-on" and
  T 1. :_   =-   .a..1- _   - '- · " - -· ...     I   •• _   t_ - ~ - · - -   - --     --    •• . •    --···-'-   .&.   _   f "'""'"'""rrh.,      h1 11'     rtr"'lf'l"\ni,... .... lh,    h,•,,ttll""\    th""       nnnmu              1A1hi l n
   1 ms     1s me cna11enge I see oerore us as we worK to                                                                   IC'lll lC3.:)1.J      UUl.       .:)LI Ql..'C~ l \...llllJ'    Ulll.LIC         LIIC      'C'l l'CIII)'      V VIIIIC


advance true principles and defend the cause of                                                                             simultaneously working to convert the BOC.
fr-"'nrll"'\m
I I c c·uv111
                   "llnrl
                   a11u
                              l ihnr+u
                              ll&JIC'I   ""'J·   C'l"'\rt1 , n..,,+nlu
                                                 I VI \.UIIGI.CIJ
                                                                          f,....,..
                                                                          tUI
                                                                                      l\mnr"i,.....,,
                                                                                      /""\IIIC::l lll.,.(I,
                                                                                                              thnrn
                                                                                                              UICI C'
                                                                                                                              ThP.      h:ittlP.
                                                                                                                              . . . ...... .. ....... i._
                                                                                                                                           ~          -~· w:ininn·
                                                                                                                                                          · · ·· :,·· ·:::,, thP.        linP.'- :irP. rlrn111m
                                                                                                                                                                              .... .... ............... --· ... . . . .·, i._
                                                                                                                                                                                                                          .•. Jvn11r         hr:iin
                                                                                                                                                                                                                                ..-. . .. ...... -··.

exists a group advancing this cause. They are the " Free                                                                    on?
Capitalists." The Free Capitalists shoulder the burden
and weight of the world. They each wake up every day
                                                                                                                                                                                     r




                                                                                                                                                                                                                                                        •

                                                                     Copyright 2005/2006 www.jthpublishing.com

       90
                                                                                                                                                                                                                            CREL-01-00410
